Citation Nr: 0916866	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-35 629	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for a dental disability, 
for the purpose of compensation.  

3. Entitlement to service connection for a dental disability, 
for the purpose of VA outpatient dental treatment.  

4. Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to November 1971 and from October 1976 to 
October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2008, the Veteran canceled the personal hearing 
at the RO before a Veterans Law Judge, which had been 
scheduled for January 2009.  

The claim of service connection for a dental disability for 
the purpose of VA outpatient dental treatment is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.

Other Preliminary Procedural Matters

In an unappealed rating decision in September 1996, the RO 
denied the claims of service connection for a psychiatric 
disorder and for a dental disability.  By operation of law, 
the unappealed rating decision became final.  38 U.S.C.A. § 
7105.  On the current applications to reopen, the RO 
adjudicated the claim on the merits.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is no controlling. Jackson v. Principi, 265 F. 
3d 1366, 1369 (Fed. Cir. 2001).  For this reason, the claims 
of service connection for a psychiatric disorder and for a 
dental disability have been framed as whether new and 
material evidence has been presented to reopen the claims.  




FINDINGS OF FACT

1. In a rating decision in September 1996, the RO denied the 
claims of service connection for a psychiatric disorder and a 
dental disability for the purpose of compensation; after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights in October 1996, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence then of 
record.

2. The additional evidence presented since the rating 
decision in September 1996 by the RO, denying service 
connection for a psychiatric disorder, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection, and does not raise a reasonable 
possibility of substantiating the claim.  

3. The additional evidence presented since the rating 
decision in September 1996 by the RO, denying service 
connection for a dental disability for the purpose of 
compensation, is cumulative of evidence previously considered 
and by itself or when considered with previous evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection. 

4. Hepatitis C was not affirmatively shown to have had onset 
during service; and there is no competent medical evidence 
that hepatitis C, first diagnosed after service, is related 
to a disease, an injury, or an event of service origin. 


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a dental disability for 
the purpose of compensation.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

3. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in March 2006.  The 
Veteran was notified that new and material was needed to 
reopen the claims of service connection for a psychiatric 
disorder and for a dental disability for the purpose of 
compensation, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claims were 
previously denied.  

The Veteran was notified of the type of evidence to 
substantiate the underlying claims of service connection for 
a psychiatric disorder and for a dental disability.  

The Veteran was also notified of the type of evidence to 
substantiate the claim for service connection for hepatitis 
C, namely, evidence of current disability; evidence of an 
injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  Additionally, the Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The RO included a questionnaire for 
risk factors for hepatitis and specifically requested the 
Veteran to furnish any specific details involving his 
exposure to any risk factor for hepatitis C infections that 
applied to him.  The Veteran was notified of the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection); and of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and material evidence claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided fully compliant VCAA notice the claims of service 
connection were readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2008.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 

The Veteran was afforded the opportunity for a personal 
hearing, but he canceled his request.  The RO obtained the 
available service treatment records and VA records.  The 
Veteran has provided a statement of a private physician dated 
in October 2007.  He has not identified any other pertinent 
evidence for the RO to obtain on his behalf.  

The service treatment records for the Veteran's first period 
of service from November 1969 to November 1971 are not 
contained in the claims file, whereas the records from the 
second period of service from October 1976 to October 1980 
are. 

In a memorandum, dated in September 2005, the RO described 
its efforts to obtain the missing service treatment records, 
which included the request for the records from the National 
Personnel Records Center, which responded that the records 
were previously sent in November 1981.  Due to its 
unsuccessful attempts to obtain the remaining service 
treatment records, the RO in a letter dated in July 2005 
requested the Veteran to furnish alternative sources of 
evidence such as statements from individuals with whom he 
served, letters written during service, or photographs taken 
during service, employment physical examinations, and 
pharmacy prescription records.  He did not respond.  It is 
also noted, however, that the Veteran asserts that it was 
during the second period of service that he contracted 
hepatitis C and that he was diagnosed with a psychiatric 
disorder.  

In regard to the applications to reopen the psychiatric and 
dental claims, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for hepatitis C and further 
development in this respect is not required because there is 
no record of hepatitis C or complaints relative thereto 
during service.  Further, there is no competent evidence of 
persistent or recurrent symptoms relative to the disability 
from the time of service until many years later.  As the 
evidence of record does not indicate that the hepatitis C may 
be associated with service, a medical examination or medical 
opinion is not required for the claim under 38 C.F.R. § 
3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen the Claims of Service 
Connection for a Psychiatric Disorder and for a Dental 
Disability 

Procedural History and Evidence Previously Considered

In a rating decision in September 1996, the RO denied service 
connection for a psychiatric disorder on the basis that the 
service treatment records were negative for findings of a 
mental condition and that post-service evidence of a mental 
health disability was unrelated to service.  The RO also 
denied service connection for a dental disability on the 
basis that dental treatment received in service, that is, a 
broken tooth number 8 that was repaired, was not a disability 
for the purpose of VA disability compensation.  

In a letter, dated in October 1996, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in September 
1996 became final by operation of law, except the claims may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in September 1996 consisted of service treatment 
records from the Veteran's second period of service from 
October 1976 to October 1980 (the records from the first 
period of service from November 1969 to November 1971 could 
not be obtained), VA records, and a report of VA examination, 
dated in December 1981.  

The evidence is summarized as follows.  In statements, the 
Veteran indicated that he had a "mental health" disability 
and that he had incurred dental trauma when he had his teeth 
knocked out while in service.  He did not describe with 
particularity what dental condition he then had.  

The available service treatment records, which include dental 
records, show that on enlistment examination in September 
1976 the Veteran was noted to have an upper partial plate.  
The psychiatric evaluation was normal.  In a report of 
medical history, the Veteran denied having bled excessively 
after an injury or tooth extraction, and he denied depression 
or excessive worry and nervous trouble of any sort.  In April 
1977, tooth number 32 was extracted.  In December 1979, he 
was noted to have good oral hygiene.  In January 1980, on a 
periodontal request, it was noted that dental radiographs 
showed bone loss in the maxilla and mandible of the left 
molar region.  There were no systemic problems.  In May 1980, 
the Veteran complained that his front tooth, which had 
broken, was sensitive to heat and cold.  The facing of the 
tooth was replaced.  In June 1980, it was noted that the 
dental bridge was structurally sound and that the bridge 
would be remade only if further problems developed.  There 
was no complaint, finding, history, treatment, or diagnosis 
of a mental disability.  The Veteran elected not to undergo a 
separation examination. 

After service, on VA examination in December 1981, the 
Veteran complained that his front teeth were chipped.  He 
related that his dental problems were due to playing football 
in 1970 in Germany and that in 1980 the porcelain on his 
teeth was replaced temporarily.  

VA records dated in 1996 do not show any treatment for a 
dental condition.  In February 1996, the Veteran was 
evaluated in the mental hygiene clinic for complaints of a 
depressed mood and hearing voices.  He related a history of 
auditory hallucinations, which he reported "all my life".  
The impressions were major depression with psychotic 
features, posttraumatic stress disorder, and childhood abuse.  

Current Claims to Reopen

As the rating decision in September 1996 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claims.  38 U.S.C.A. § 
5108.

In June 2004, the Veteran applied to reopen his claims of 
service connection for a psychiatric disorder and for a 
dental disability, claimed as dental trauma (teeth knocked 
out).  

As the application to reopen the claims of service connection 
was received after August 2001, when 38 C.F.R. § 3.156 was 
amended to its current form, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in September 1996 includes VA medical records, a 
statement of a private physician, and statements of the 
Veteran.  

Analysis

The Board is without jurisdiction to consider the merits of a 
claim of service connection in the absence of a finding that 
new and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen the previously denied claims.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).




Psychiatric Disorder

The additional VA records show that on general medical 
examination in July 1997 the diagnosis was major depressive 
disorder.  On VA psychiatric examination in August 1997, the 
Veteran stated that during service in 1976 he began to hear 
voices. He stated that he did not see anyone for help, but he 
stated that he had a "nervous breakdown" soon after leaving 
the military in 1980 and was hospitalized for a short period 
of time in a psychiatric hospital.  He noted that he had a 
lot of stressors at that time of his life, including a 
divorce.  The diagnosis was psychotic disorder. Beginning in 
1997, the Veteran has received treatment for a psychiatric 
disorder, variously diagnosed as major depression with 
psychotic features, depression, and a psychotic disorder.  

The VA records are not new and material evidence because the 
evidence is  cumulative evidence, that is, supporting 
evidence of previously considered evidence, namely, the 
medical records of a psychiatric disorder, first documented 
after service, which was previously considered by the RO in 
its rating decision in September 1996.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

As for the statement of a private physician, dated in October 
2007, documenting a diagnosis of depression with psychotic 
features, this evidence is not new and material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is, whether a psychiatric 
disorder, first documented after service, had onset during 
service.

In the substantive appeal the Veteran stated that he was 
diagnosed with depression and anxiety during service in the 
period from 1978 to 1980.  A psychiatric disorder is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  

Competency is a legal concept in determining whether evidence 
may be considered, in other words, whether the evidence is 
admissible as distinguished from credibility, that is, the 
probative value of the evidence once the evidence is 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (a 
discussion distinguishing competency and credibility of 
evidence).  

The Board rejects the Veteran's statement as competent 
evidence on the question of a diagnosis of depression and 
anxiety during service, because the diagnosis of a 
psychiatric disorder, not capable of lay observation, is 
beyond the competence of the Veteran, asserting the 
diagnosis.  And evidence, which is not competent, does not 
raise a reasonable possibility of substantiating the claim, 
and therefore the statement is not new and material.  

Also since the service treatment records for the second 
period of service contain no complaint, finding, history, 
treatment, or diagnosis of a psychiatric disorder, to the 
extent the Veteran may be relying on what a health-care 
professional told him, what a physician or health-care 
profession purportedly said, is medical hearsay evidence and 
is too attenuated and inherently unreliable to constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (medical hearsay evidence does not meet the 
threshold of plausibility).  

As medical hearsay evidence does not meet the threshold of 
plausibility, which is a lower standard than the new and 
material threshold of raising a reasonable possibility of 
substantiating the claim, the statement is not new and 
material. 

To the extent the Veteran's statement, that during service in 
1976 he began to hear voices, is offered as evidence of a 
nexus between the current psychiatric disorder and service, 
where, as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statement as competent evidence on the question of 
medical causation, because an opinion on medical causation, 
where a lay assertion on medical causation is not competent 
evidence, is beyond the competence of the Veteran.  And 
evidence, which is not competent, does not raise a reasonable 
possibility of substantiating the claim, and therefore the 
statement is not new and material.  

As the additional evidence is not new and material, the claim 
of service connection for a psychiatric disorder is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Dental Disability

The additional evidence consists of VA records.  On VA 
examination in July 1997, Veteran's teeth were generally in 
good repair.  In August 2003 and in January 2004, the 
assessment was tooth decay.  



This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of evidence 
previously considered, namely, service treatment records and 
a report of VA examination in 1981 that also did not document 
a dental condition that was a disability for the purpose of 
VA compensation, and cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

In various statements received since the September 1996, the 
Veteran alleges that he had some of his teeth knocked out 
while in service.  He did not specify which teeth were 
affected.  This evidence is not new and material because it 
is    cumulative evidence, that is, supporting evidence of 
evidence previously considered and rejected, namely, the 
Veteran's statements, his teeth were knocked out in, and on 
VA examination in 1981, when the Veteran complained that his 
front teeth were chipped and his dental problems were due to 
playing football in 1970, made in conjunction with the claim 
adjudicated in 1996.  And cumulative evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.  Also the statement does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the Veteran has a current dental condition that 
is considered a disability for the purpose of VA 
compensation.  As the statement does not relate to an 
unestablished fact necessary to substantiate the claim, the 
statement is not new and material. 

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for a 
dental disability is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II. Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The efforts by the RO to obtain the Veteran's complete 
service treatment records were unsuccessful, except the 
records of the second period of service are in the file.  In 
such a case, where the Veteran's service treatment records 
are unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Factual Background 

The service treatment records do not document hepatitis C 
during service.  

After service, VA records, beginning in 2001, chronic 
hepatitis C was diagnosed. On a consultation in February 
2002, the Veteran presented for evaluation of a positive test 
for hepatitis C test, which was noted by history to have been 
found in 1997. 

It was noted that the Veteran had served in the military and 
had been exposed to blood in "altercations".  Further, he 
had no blood transfusions prior to 1992, no civilian blood 
exposure, no intravenous drug use or cocaine use, and no 
tattoos or body piercings.  The Veteran related that he had 
unprotected sex.  

Analysis 

The Veteran asserts that hepatitis C was contracted during 
his second period of service, that is, during the period from 
October 1976 to October 1980.  He filed his claim for service 
connection for hepatitis C in June 2004, and on a 
questionnaire pertaining to risk factors for hepatitis C that 
was received in September 2004, the Veteran denied having any 
of the listed risk factors, including shared razor blades.

In his substantive appeal, the Veteran stated that he shared 
a razor with another service member on more than once 
occasion, that his hair was cut with clippers used on other 
service members, and that he shared trays and utensils with 
other service members. 

On the basis of the available service treatment records, 
hepatitis C was not affirmatively shown to have had onset 
during service to establish service connection 38 U.S.C.A. §§ 
1110 and 1131 and 38 C.F.R. § 3.303(a).

Also as there is no competent medical evidence during service 
or since service that hepatitis C was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997)



After service, hepatitis C was first documented in 2001 with 
a history dating to 1997, which is more than 17 years after 
service.  But as hepatitis C is a viral disease that may be 
asymptomatic at the time of infection, service connection may 
still be granted even though the disability was first 
diagnosed after service, after considering all the evidence, 
including that pertinent to service under 38 C.F.R. 
§ 3.303(d). 

In statements in support of his appeal, the Veteran 
attributes hepatitis C to the sharing of a razor with another 
serviceman during service or exposure to hepatitis C in 
altercations, although it is not clear if the altercations 
occurred in service.  
Although the Veteran is competent to state that he shared a 
razor during service and he was involved in altercations, 
there is no evidence that the sharing of a razor or 
involvement in altercations resulted in contact with the 
blood of another serviceman who was infected with hepatitis 
C.  Stated differently for the sharing of a razor or fighting 
to be considered a risk factor there has to be exposure to 
blood infected with hepatitis C, such as, through a cut in 
the skin.  In this case, there is no evidence of a shaving 
cut or an open wound and contact with blood of another 
serviceman infected with hepatitis C.  

As the Veteran does not state that he came in contact with 
someone he knew who was infected with hepatitis C, his 
statements are speculative or conjecture, that is, an 
inference based on inconclusive evidence.  Although 
reasonable doubt will be resolved in favor of the claimant, 
reasonable doubt exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  The Veteran's statements of 
exposure to hepatitis C based on a shared razor or in a fight 
are based on speculation and is not positive evidence, so 
that there is not an approximate balance of positive and 
negative evidence to which the reasonable doubt standard of 
proof applies. 38 C.F.R. § 3.102. 



Also hepatitis C is not a condition under case law that has 
been found to be capable of lay observation.  Therefore the 
determination as to the presence of hepatitis C is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

To the extent that the Veteran generally relates hepatitis C 
to service, where as here the determination involves question 
of a medical diagnosis, not capable of lay observation, or of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that the current hepatitis C is related to 
service. 

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, and as to medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and as there is no competent medical evidence that 
associates hepatitis C with any injury, disease, or event of 
service origin, the preponderance of the evidence is against 
the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  
ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a dental disability is not 
reopened, and the appeal is denied.

Service connection for hepatitis C is denied, and the appeal 
is denied.  


REMAND

The Veteran perfected an appeal as to a claim of service 
connection for a dental condition, and the claim is also 
deemed a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  So the question of service 
connection for a dental disability for the purpose of VA 
dental outpatient treatment remains.  

A review of the file shows that the Veteran's original claim 
for VA dental benefits was received in October 1981.  On a 
December 1981 VA examination report, the Veteran related that 
his teeth in front have a hot/cold sensation and that they 
were chipped and looked bad.  It is not known whether the 
dental claim was then forwarded to a VA medical center for 
review by a dental department for treatment purposes or since 
when the Veteran's current claim for dental benefits was 
received.  

Accordingly, the case is REMANDED to the VA Medical Center 
(VAMC) for the following action:

Adjudicate the claim of service 
connection for a dental disability for 
the purpose of VA outpatient dental 
treatment.  If the benefit is denied, 
furnish the Veteran and his 
representative a statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


